Order, Supreme Court, New York County, entered on August 19, 1971, unanimously reversed, on the law, and judgment is granted to plaintiff, declaring One East 8th St. Corp. to have complied with the notice of default and vacating said notice and permanently enjoining termination of the lease by reason of the alleged default. Appellant shall recover of respondent $30 costs and disbursements of this appeal. The notice of termination of the lease dated August 5, 1971 refers to violation 4220/70 (double doors). This violation was removed of record on May 20, 1971. It had been removed prior to the issuance of the notice of termination. Further, defendant was bound by the notice served and cannot substitute another violation. In any event, even this violation (Z7-71) was removed of record on August 4, 1971. Concur — Capozzoli, J. P., McGivern, Murphy, Steuer and Eager, JJ.